DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/943,612, now US Patent no. 10,849,522, filed 2 April 2018, which claims the benefit of domestic priority from US Provisional Application no. 62/480,591 filed 3 April 2017.

Information Disclosure Statement
The information disclosure statement filed 26 January 2021 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (US Publication no. 2017/0291022) in view of Stahmann et al. (US Publication no. 2015/0297902).
In regard to claims 1, 8, and 17, Shuros et al. describes a technique for operating an implantable medical device in a manner that identifies one or more cardiac cycles to determine a measure of a Q-wave to R-wave timing in order to adjust one or more pacing therapy parameters in order to meet a specified target time interval and to meet a specified direction and magnitude target of a paced activation vector (para 57;  Shuros et al. obtains a time between a Q-wave and LV depolarization [considered an R-wave] as fiducials to determine an ideal cardiac activation timing interval in order to adjust pacing therapy parameters).
Shuros et al. substantially describes the method of operating using Q-wave and R-wave timing fiducials to adjust a therapy, however Shuros et al. is limited to a traditional can based implantable medical device instead of the combination of an IMD with a leadless device.  Stahmann et al. describes a configuration of a pacing system using an implantable medical device 506 with a lead bearing electrodes in communication with a leadless pacemaker 502 located within the left ventricle (figure 5, para 92).  In this configuration, the IMD 506 is configured for detecting cardiac signals (may sense one or more cardiac signals and therefore capable of sensing q-waves. R-waves, QRS complexes, etc), particularly signals indicative of arrhythmia.  Upon detection of such cardiac signals, the IMD 506 may communicated with another IMD such as leadless pacemaker 502 to deliver or adjust therapy based on the detected cardiac signal (para 156).  It is considered that the IMD of Stahmann et al. is considered capable of sensing signals similar to Shuros et al., and transmitting data indicative of those signals to the leadless device.  Therefore, modification to implement the technique of Shuros et al. in a configuration such as Stahmann et al. is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would include the application of a known technique to a known device to yield a predictable result. 

Allowable Subject Matter
Claims 2-7, 9-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the additional processing steps of the Q-wave to R-wave metric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 July 2022